Criminal prosecution tried upon an indictment charging the defendant with manufacturing spirituous liquors in violation of law.
From an adverse verdict and judgment of eighteen months on the roads the defendant appeals, assigning errors.
We are unable to say, from the record as presented, that the irregularities in the selection of the juries, grand and petit, of which the defendant complains, were such as could not be waived, but may now be invoked and brought to the aid of the defendant on his motion in arrest of judgment.
The defendant was not represented by counsel at the trial, and his appeal is from the court's refusal to arrest the judgment. The irregularities were not sufficient to vitiate the trial.
Affirmed.